DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/1/2022 wherein claims 1 and 9 have been amended and claim 18 has been added.
Claims 1-19 are presented for examination on the merits. The following rejections are made.

Allowable Subject Matter
Claim 3 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are considered allowable because Steele teaches that slurries with silver oxide present in the coating slurry above 1% by weight produce coatings not satisfactorily hydrophilic (see column 4, lines 64-66). Increasing the concentration of silver oxide to a concentration of 2% by weight of the coating slurry would therefore be contrary to Steele’s teaching. 

Response to Applicants’ Arguments
Applicants amendments filed 3/1/2022 overcome the rejection of claims 1-4 and 9-13 made by the Examiner under 35 USC 103 over Steele et al. (US 5264250) in view of Fujii et al. (JP 2001/280879, evidenced by machine translation. This rejection is withdrawn as Steele fails to teach the coating as possessing the metal oxide in an amount of 2-10% by weight, based on the total weight of the hydrophilic coating in the form of a coating slurry.
Applicants amendments filed 3/1/2022 overcome the rejection of claims 5-7, 14, 16 and 17 made by the Examiner under 35 USC 103 over Steele et al. (US 5264250) in view of Fujii et al. (JP 2001/280879, evidenced by machine translation further in view of Wagner et al. (US 2015/0168085). This rejection is withdrawn.
Applicants amendments filed 3/1/2022 overcome the rejection of claims 8 and 18 made by the Examiner under 35 USC 103 over Steele et al. (US 5264250) in view of Fujii et al. (JP 2001/280879, evidenced by machine translation further in view of Krishna et al. (Nature: Scientific Reports). This rejection is withdrawn.  
Applicants amendments filed 3/1/2022 overcome the rejection of claim 15 made by the Examiner under 35 USC 103 over Steele et al. (US 5264250) in view of Fujii et al. (JP 2001/280879, evidenced by machine translation further in view of Rai et al. (US 2015/0048272). This rejection has been withdrawn.  

New Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 5264250; of record) in view of Fujii et al. (JP 2001-280879), evidenced by machine translation and Kepner et al. (US 2004/0101572).
Steele is directed to an antimicrobial hydrophilic coating for application on heat transfer surfaces.
The coating is to comprise a) an adhesive agent such as potassium silicate (see claim 5) (see instant claims 1, 4, 9 and 13), b) an insolubilizer such as zinc oxide (see claim 6) (see instant claims 1, 4, 9 and 13), c) an inorganic compound, and d) silver oxide (see claim 1) (see instant claims 1-3, 9 and 10-12). The insolubilizer (zinc oxide) and the silver oxide are to have a particle size of between about 6.0 and 14 microns (see column 4, lines 1-3 and column 5, lines 6-7) (see instant claim 15).
The hydrophilic coating is to provide wetting and wicking of water when in use. The coating is typically porous and continuously moist during operation and therefore a potential breeding ground for microbes. The inclusion of antimicrobial agents in the coating inhibits microbial growth and improves adhesion to the heat transfer surface (see abstract). Thus, Steele teaches a method for “treating water” wherein the water is to be disinfected (see instant claim 9). 
Steele teaches that the equilibrium dissolution concentration of silica is to be about 480 parts per billion (ppb), Kadox (zinc oxide) of about 80 ppb and silver oxide of about 20 ppb (see Figure 1 and column 6, lines 49-60). Thus, the total metal ion concentration in the water would therefore be greater than 50 ppb as required by instant claim 10. 
Steele teaches that their coating is curing sequence includes heating the coating to a range of about 175 oF to about 185 oF for between about 0.25 and about 1.0 hours, to a range of about 195oF to about 205 oF for between about 0.5 and about 1.5 hours, to a range of about 215 oF to  oF for between about 0.25 and about 1.0 hours, to a range of about 245 oF to about 255 oF for between about 0.25 and 1.0 hours, to a range of about 295 oF to about 305 oF for between about 0.5 and about 1.5 hours, and to about 500 oF for between about 1.5 and about 2.5 hours. Another possible curing sequence comprises slowly, over a period of about 2.0 hours, raising the temperature of the coating to between about 200 oF and about 215 oF, then increasing the temperature to about 500 oF over a second period of about 2.0 hours, and finally maintaining the temperature at about 500 oF for about 2.0 hours (see column 5, lines 51-68). Regarding instant claim 19, it would have been obvious to use the framework of Steele to arrive at a method of gradually increasing the temperature during the curing process of forming the antimicrobial coating as required by instant claim 19.
Steele fails to teach the metal oxide as being present in an amount ranging from 2-10% by weight of the coating slurry.
Kepner is directed to microbial control systems for killing unwanted microbes in water systems. It is taught that microbial control system may include a mixture of silver oxide and copper oxide wherein the combination is present in an amount of between 0.35-3.5% by weight and wherein within the mixture silver oxide may be present in an amount of 0.1-2% by weight with the copper oxide being present in the remaining amount (see [0024]). It is taught that this combination of silver oxide and copper oxide are useful for inhibiting unwanted microorganisms. Although it is unclear to what degree the percentage of the copper oxide and silver oxide would be present in a “slurry”, it would have been well within the purview of an ordinary person to identify useful target concentrations for a coating composition having final concentrations as identified by Kepner. If such an undertaking led to finding that a slurry with from 2-10% metal 
Steele fails to teach the heat exchange coating as comprising titanium dioxide. 
Fujii is directed to a photo catalyst heat exchanger that possess a surface coating thereon, the coating comprising particles of titanium dioxide which are taught to have antibacterial and deodorizing activity (see [0005, 0007]). Thus, it would have been obvious to modify Steele’s coating so as to include titanium dioxide particles with a reasonable expectation for success in imparting antibacterial and deodorizing benefit.  
As it pertains to the surface coverage being between 5-30 mgs/in2, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum and workable ranges by routine experimentation. That is, one of ordinary skill in the art would be capable of manipulating the prior art to provide various amounts of coating composition to heat exchanger surfaces to find amounts that yield suitable antimicrobial activity. If such routine and ordinary processes identified between 5-30 mg/in2, then this would have been the product of ordinary skill and common sense, not one of innovation. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claims 5-7, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al. (US 5264250; of record) in view of Fujii et al. (JP 2001-280879), evidenced by machine translation and Kepner et al. (US 2004/0101572) as applied to claims 1, 2, 4, 9-11, 13 and 19, and further in view of Wagner et al. (US 2015/0168085). 
Steele, Fujii and Kepner fail to teach the titanium oxide in the coating as being present from 10-25% by weight and the substrate (heat exchanger) as being comprised of a metal alloy comprising one or more of iron, chromium, nickel, copper and zinc.
Wagner is directed to a plate heat exchanger, comprising a metal alloy comprising titanium and/or nickel (see [0007]) (see instant claims 6, 7, 16 and 17), having an enamel coating provided to the surface wherein the enamel coating comprises titanium dioxide in an amount of more than 4.5%, (i.e. 5%)  (see [0013, 0028]). Thus, given that the prior art recognizes that heat exchanger coatings can comprise titanium dioxide in an amount above 4.5%, such as 5%, it would have been obvious to use other concentrations, such as 10%, with a reasonable expectation for success in imparting antibacterial and deodorizing benefit.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Steele et al. (US 5264250; of record) in view of Fujii et al. (JP 2001-280879), evidenced by machine translation and Kepner et al. (US 2004/0101572), as applied to claims 1, 2, 4, 9-11, 13 and 19 above, and further in view of Krishna et al. (Nature: Scientific Reports, 2018, 8, 1894, 1-11).
Steele, Fujii and Kepner fail to teach the coating as having a surface coverage being between 5-30 mgs/in2
Krishna is directed to coated surfaces comprising titanium dioxide. It is taught that such titanium dioxide modified surfaces, like the surfaces of Steele and Fujii, possess antibacterial activity (see page 1). The surface is to possess a surface concentration of titanium dioxide particles of 0.128 mg/cm2 (0.825mg/in2 – # mg/cm2 * (2.54 cm/in) * (2.54 cm/in)), 1.28 mg/cm2 (8.25 mg/in2) and 6.4 mg/cm2 (41.3 mg/in2) (see page 7: Figure 5). Thus, given that it was known that surface coatings comprising titanium dioxide in an amount of 8.25 mg/in2, for example, are capable of being used to inhibit bacterial growth, it would have been obvious to modify Steel and Fujii such that the coated heat exchanger possessed a similar surface coating coverage with a reasonable expectation for success in providing antibacterial and deodorizing benefit.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al. (US 5264250; of record) in view of Fujii et al. (JP 2001-280879), evidenced by machine translation and Kepner et al. (US 2004/0101572), as applied to claims 1, 2, 4, 9-11, 13 and 19 above, and further in view of Rai et al. (US 2015/0048272) 
Steele, Fujii and Kepner fail to teach the titanium dioxide as having an average particle size of 6-15 microns. 
Rai is directed to nanofluids for heat transfer applications. The nanofluid may comprise titanium dioxide having an average particle size of 10 microns (See [0019]). Thus, give that Steel teaches using inorganic metal oxide particles in their coating having particle sizes between 6-14 microns, and because the prior art teaches that titanium dioxide may have particle size such as 10 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611